DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (simple group)
Applicant’s election, without traverse, of Group I: claims 1-9 and 16-20, in the “Response to Election / Restriction Filed - 11/02/2021”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 10-15 are withdrawn, and elected claims 1-9 and 16-20 are examined on their merits. 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1; [0023]) = (element 1; Figure No. 1; Paragraph No. [0023]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claims 1-4, 6-9, 16-18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by REINMUTH; Jochen  et al. US 20150360937 A1; hereinafter Reinmuth).
1. Reinmuth teaches a device (10; annotated flipped orientation Fig 1; [0022+]), comprising (see the entire document, Figure 1 along with Figures 2-6 as relevant for detail description, specifically, as cited below): 

    PNG
    media_image1.png
    340
    626
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    340
    626
    media_image1.png
    Greyscale

Reinmuth Figure 1 and annotated flipped orientation 
a substrate (110;  [0024]); 
a first electrode (130) formed on the substrate; 
a structural layer (100) formed (see annotated flipped Fig 1) on the substrate, the structural layer including a movable mass (220; [0029]) and a fixed portion (140), the movable mass (220) being suspended above the substrate (110) and the first electrode (130) being interposed between the substrate (110) and the movable mass (220); 
a second electrode (430) spaced apart from an upper surface of the movable mass (220) by a gap (210) ; and 
150) coupling the second electrode (430) to the fixed portion (140) of the structural layer (100).  
2. Reinmuth as applied to the device of claim 1, wherein (Fig 1) the first and second electrodes (130/430) are immovable relative to the movable mass (220).  
3. Reinmuth as applied to the device of claim 1, wherein (Fig 1): the substrate has a planar surface (102 and opposite side); 
the first and second electrodes are aligned (130/430) with one another in a direction perpendicular to the planar surface  (102) of the substrate  (110); and 
the movable mass is  (200) located between the first and second electrodes (130/430).  
4. Reinmuth as applied to the device of claim 3, wherein (Fig 1) the movable mass (220; [0033]) is configured for displacement along a first axis (construed from [0033]: movable in a direction of movement 224 perpendicular to top side 102/101) perpendicular to the planar surface of the substrate in response to a physical stimulus, and the first and second electrodes (130/430) are configured as a differential electrode pair for detecting the displacement of the movable mass along the first axis. 
6. Reinmuth as applied to the device of claim 1, wherein (Fig 1):
the structural layer is formed from a first electrically conductive material ([0024]); 
at least a section of the fixed portion (140) of the structural layer is electrically isolated from the movable mass (200); and 
the device further comprises a connection element (150; [0028]) electrically connecting the second electrode (430) and the section of the fixed portion (140) of the structural layer (100).  
Reinmuth as applied to the device of claim 1, wherein (Fig 1):
the structural layer (100) is formed from a first electrically conductive material ([0024]);
the second electrode (430) and the anchor (150) are concurrently formed from a second electrically conductive material; and 
Examiner likes to take note that this limitation “concurrently formed” place the claim into the form of a Product-By-Process claim, and shall not support the patentability of subject matter encompassed by the prior art for the following reason:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
the device further comprises an electrically insulating material (120) interposed between the anchor (110) and the fixed portion (140).  
8. Reinmuth as applied to the device of claim 7, wherein ([0024]: conductive layers 130, 140 may be designed as polycrystalline silicon layers ):
first electrically conductive material (130) comprises a first polysilicon deposition layer; the second electrically conductive material comprises a second polysilicon deposition layer; and the electrically insulating material comprises a nitride deposition layer.  
Reinmuth as applied to the device of claim 7, wherein:
the first electrode is formed from an initial electrically conductive material, the initial electrically conductive material comprising an initial polysilicon ([0024]: conductive layers 130 may be designed as polycrystalline silicon layer) deposition layer deposited on the substrate.  
Examiner likes to take note that this limitation ““initial polysilicon deposition layer deposited on the substrate” place the claim into the form of a Product-By-Process claim, and shall not support the patentability of subject matter encompassed by the prior art for the following reason:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
16. Reinmuth teaches a device (10; annotated flipped orientation Fig 1; [0022+]), comprising (see the entire document, Figure 1 along with Figures 2-6 as relevant for detail description, specifically, as cited below): 
a substrate (110;  [0026] see annotated flipped Fig 1)) having a planar surface (401); 
a first electrode (130) formed on the substrate; 
100) formed on the substrate from a first electrically conductive material (140), the structural layer including a movable mass (220; [0029]) and a fixed portion (140), the movable mass (220) being suspended above the substrate (110) and the first electrode (130) being interposed between the substrate (110) and the movable mass (220); 
a second electrode (430) spaced apart from an upper surface of the movable mass (220) by a gap (210), wherein the first and second electrodes (130/430) are aligned with one another in a direction perpendicular to the planar surface (102) of the substrate and the movable mass (220) is located between the first and second electrodes (130/430); 
an anchor (150) coupling the second electrode (430) to the fixed portion (140) of the structural layer (100).  and 
a connection element (150; [0028]) electrically connecting the second electrode (430) to the second section of the fixed portion (140) of the structural layer, the first and second sections of the fixed portion being electrically isolated from the movable mass (220).  
17. Reinmuth as applied to the device of claim 16, wherein (Fig 1) the first and second electrodes (130/430) are immovable relative to the movable mass (220).  
18. Reinmuth as applied to the device of claim 16, wherein (Fig 1) the movable mass (220; [0033]) is configured for displacement along a first axis (construed from [0033]: movable in a direction of movement 224 perpendicular to top side 102/101) perpendicular to the planar surface of the substrate in response to a physical stimulus, 130/430) are configured as a differential electrode pair for detecting the displacement of the movable mass along the first axis. 
20. Reinmuth as applied to the device of claim 16, wherein (Fig 1):
the structural layer (100) is formed from a first electrically conductive material ([0024]);
the second electrode (430) and the anchor (150) are concurrently formed from a second electrically conductive material; and 
Examiner likes to take note that this limitation “concurrently formed” place the claim into the form of a Product-By-Process claim, and shall not support the patentability of subject matter encompassed by the prior art for the following reason:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
the device further comprises an electrically insulating material (120) interposed between the anchor (110) and the fixed portion (140).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over REINMUTH; Jochen et al. US 20150360937 A1; hereinafter Reinmuth) in view of SHAO; PENG et al., (US 20160370182 A1; hereinafter Shao).
Regarding claim 1, Nakazawa teaches a method of forming a punch through stop region in a fin structure comprising (see the entire document and Figs 4-17, specifically, the citation below): 
5 and 19. Reinmuth as applied to the device of claim 3 and 17 respectively, further teaches the structural aspects of the claimed limitation:  wherein ([0029] designed as a rotation rate sensor and [0030] an acceleration sensor): the movable mass (220; [0033]) (is configured to undergo oscillatory drive motion) relative to a drive axis that is substantially parallel to the planar surface (102) and the movable mass (220) (is further configured to undergo oscillatory sense motion along a sense axis) perpendicular to the planar 1382174212US01 surface (102)  of the substrate (102) in response to an angular velocity about an input axis that is perpendicular to each of the drive and sense axes (construed from [0022] measuring accelerations and/or rotation rate); and 
the first and second electrodes (130/430) are configured to receive a corrective voltage (construed from defined electrical potential [0047] [0040] electrical potential via second electrode for excitation and/or detection of a movement of movable element 220 of first sensor 200) (the corrective voltage being configured to compensate for a quadrature motion) of the movable mass (220) along the sense axis resulting from the oscillatory drive motion along the drive axis.  
The difference between Reinmuth and claimed limitations are operation such as configured to undergo oscillatory drive/sense motion and the corrective voltage being configured to compensate for a quadrature motion.
However, in the analogous art, Shao teaches a MEMS device, such as an angular rate sensor, that is generally insusceptible to error resulting from in-phase motion ([0001]), wherein (Fig 1, [0016]) depicts an analogous structure of Reinmuth   and further discloses the operation configuration in [0020] as first and second coupling masses 38, 42 are configured to undergo oscillatory motion in both the drive and sense directions, and [0025] further discloses, in operation, the drive system (which includes movable fingers 50 and fixed fingers 52) imparts oscillatory linear motion on first and second drive masses 36 and 40 due to electrostatic force. In particular [0033], as a result of a Coriolis acceleration component, first and second link spring components 74, 78 and first and second elastic components 82, 84 enable first and second sense masses 32, 34 along with first and second coupling masses 38, 42 to oscillate parallel to surface 46 of planar substrate 28 substantially parallel to the sense axis, i.e., X-axis 24 along with quadrature motion related noise [0053].
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using operational feature of Shao into Reinmuth to configure the movable mass (220), and thereafter the Reinmuth and Shao) teaches the configuration aspects of the claimed limitation since, this configuration, at least, enables suppression of both of the drive and sense in-phase motion individually, and the fully decoupled configuration reduces the potential for quadrature error and/or other electrical noise that might otherwise impose erroneous signal input from the drive masses to the sense masses (Shao [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
November 14, 2021